Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The preliminary amendment filed March 17, 2020 has been entered.  Claims 2-7 are currently pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 2-7 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Lee et al. (US 2004/0193146, hereinafter “Lee”).  Regarding claim 2, Lee discloses a surgical tool (Figs 14-20; para [0139]) comprising: an operating head (housing 740 and graspers 702, 704) comprising an internal portion having interior threads (760) and an external portion having interior threads (746); and a shaft comprising an internal rod having exterior threads (753) and an external rod having exterior threads (748), wherein the exterior threads of the internal rod are configured to couple to the interior threads of the internal portion of the operating head, and the exterior threads of the external rod are configured to couple to the couple to the interior threads of the external portion of the operating head (Figs 15-20; para [0140, 0146-0149]; and annotated Figs 16-18 below).  
[AltContent: textbox (Shaft)][AltContent: ][AltContent: ][AltContent: textbox (Operating head)]
    PNG
    media_image1.png
    248
    488
    media_image1.png
    Greyscale


[AltContent: textbox (External portion having internal threads)][AltContent: textbox (Internal rod having external threads)][AltContent: textbox (External rod having external threads)]
[AltContent: arrow][AltContent: arrow][AltContent: arrow]
[AltContent: arrow][AltContent: textbox (Internal portion having internal threads)][AltContent: textbox (Shaft)][AltContent: textbox (Operating head)][AltContent: ][AltContent: ]
    PNG
    media_image2.png
    419
    561
    media_image2.png
    Greyscale

	Regarding claim 3, wherein the internal rod comprises a pointed tip (pointed tip defined by threaded portion 753 – Fig 17).  
	Regarding claim 4, wherein the operating head comprises a grasper having a pair of jaws (702, 704), and relative movement between the internal rod and the external rod open and close the grasper (para [0145] – longitudinal movement of cable 736, which forms the proximal portion of the internal rod, opens/closes the jaws).  
	Regarding claim 5, wherein the operating head comprises a pivoting mechanism (linkage 742) that actuates the operating head (jaws 702, 704) (para [0147]).  
	Regarding claim 6, wherein a first portion of the pivoting mechanism (proximal end of linkage 742) is connected to the internal portion (at 760) and a second portion of the pivoting mechanism (pin 735) is connected to the exterior portion (exterior housing 740, which defines the external portion having internal threads proximally of the pin connection) (para [0145].  
	Regarding claim 7, further comprising a handle having a first leg connected to the internal rod and a second leg connected to the external rod (para [0096; 0101] – handle or input device 3 to control movement of tool, which is electrically coupled to a drive unit connected to the internal and external rods).   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE MARIE RODJOM whose telephone number is (571)272-3201. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE M RODJOM/Primary Examiner, Art Unit 3771